DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art fails to disclose or make obvious an ambient light sensor package comprising, in addition to the other recited features of the claim, “one or more conductive bumps on the second surface of the ambient light sensor die; and a light shielding layer on at least the first surface and the second surface of the ambient light sensor die.”
Regarding claim 9, the prior art fails to disclose or make obvious a method comprising, in addition to the other recited features of the claim, “covering exposed portions of the ambient light sensor assemblies in the mold cavity with a light shielding layer on at least the first surface and the second surface of the ambient light sensor die.”
Regarding claim 17, the prior art fails to disclose or make obvious a method comprising, in addition to the other recited features of the claim, “forming, in a mold cavity, a light shielding layer in the trenches and on second portions of the first surface of the ambient light sensor wafer; forming conductive bumps on a second surface of the 
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
GOH (Publication No. U.S.  2020/0150270 A1) discloses infrared proximity sensor, comprising an emitting unit, receiving unit a package unit and an isolating unit. 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN WYATT whose telephone number is (571)272-5974.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KEVIN WYATT/Examiner, Art Unit 2878       




/GEORGIA Y EPPS/Supervisory Patent Examiner, Art Unit 2878